                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiff,                                  8:17CR374

       v.
                                                                  ORDER
CORITA YVONNE BURNETT,

                    Defendant.


      This matter is before the Court on defendant Corita Yvonne Burnett’s unopposed
Motion to Extend Self-Surrender Date (Filing No. 170).

      IT IS ORDERED:
      1.     Defendant Corita Yvonne Burnett’s Motion to Extend Self-Surrender Date
             (Filing No. 170) is granted;
      2.     Defendant shall report no later than 2:00 p.m. on Tuesday, December 3,
             2019, to the institution designated by the U.S. Bureau of Prisons; and
      3.     The Clerk shall deliver a certified copy of this Order to the U.S. Marshal for
             this district.


      Dated this 21st day of May 2019.

                                                BY THE COURT:



                                                Robert F. Rossiter, Jr.
                                                United States District Judge
